COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Christopher Gutierrez v. The State of Texas

Appellate case number:    01-16-00570-CR

Trial court case number: 1436008

Trial court:              185th District Court of Harris County

Date motion filed:        12/18/17

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Bland.


Date: February 15, 2018